THOMAS J. GOSSE, ESQUIRE
126 White Horse Pike

Haddon Heights, New Jersey 08035
(856) 546-6600

Attomey for Defendant, Andre Morton

 

UNITED STATES OF AMERICA ; UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Plaintiff,

Case No. 3:19-cr-00804-AET ~ )/

ANDRE MORTON

Defendant,
ORDER TO AMEND CONDITIONS
OF RELEASE

 

This matter having been opened to the Court upon application of Thomas J. Gossé,
Esquire, appearing on behalf of the Defendant, Andre Morton, for an Order To Amend
Conditions of Release in order to maintain or actively seek employment, and with Assistant
United States Attorney Martha Kathleen Nye appearing on behalf of the United States of
America, having consented to the entry of this Order, and for good cause shown:

IT IS on this i) tay of ) arc 2020

ORDERED that the conditions of release of Defendant, Andre Morton be hereby
amended to home detention with location monitoring.

~

Honorable Anne E. Thompson, U.S.M\J.
Form and entry consented to:

Worthalt i) ——m~
Martha K. Nye (
Ray Mateo

Assistant U.S. Attorneys

7

 

TKomas J. Gossé
Counsel for Defendant
